Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-16, 18-20, and 25-31 are pending and rejected. Claims 17 and 21-24 are withdrawn as being drawn to non-elected species. Claims 1 and 5-9 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 20, the claim requires that the current collector comprises a transition element and/or an alloy comprising a transition element, however, claim 1 has been amended to require that the current collector comprises a transition element, such that claim 20 is considered to be no longer further limiting for claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14-16, 18-20, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Ariga, JP 2009-266466 A, Kim, US 2013/0011732 A1, and Tour, US 2014/0234200 A1.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1, 3, 4-9, 15, and 16, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector, wherein the current collector comprises a transition element (forming a coated film on the current collector, Col. 3, lines 42-58, indicating a current collector is provided, where the current collector of the anode may be a metal selected from a group including copper, Col. 5, lines 22-28, such that the current collector comprises a transition element, i.e. copper); 
providing a mixture on the current collector, the mixture comprising a carbon precursor and silicon particles (where the coated film applied to the current collector consists of silicon powder and a binder that forms hard carbon through heat treatment, where the binder includes polymers such as polyimide, Col. 3, lines 42-58 and Col. 6, lines 6-10, indicating that the binder is a precursor that will be converted to carbon, and where the particle size of the silicon powder ranges from 0.5 microns to 100 microns, Col. 5, lines 10-15, indicating the silicon in the mixture includes silicon particles, and where the anode is produced by preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through heat treatment to a solvent and coating the solution onto the current collector, Col. 6, lines 49-57, such that the coating solution is understood to be a slurry mixture comprising the silicon particles and the precursor or organic material that becomes a carbonaceous material since it includes solids in solvent); and 
pyrolysing the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the 
Suzuki further teaches that the current collector of the anode may be a metal selected from a group including copper, where the metal may be used in the form of a foil (Col. 5, lines 22-28). Suzuki further teaches that in addition to the binder, graphite may be added to increase the conductivity of the sintered material (Col. 6, lines 21-26). They teach that since the binder is carbonized to form a solid phase when the current collector and the coated film are in close contact with each other, adhesion between the current collector and the sintered material is improved and the contact resistance between the current collector and the sintered material is decreased, thereby improving the battery capacity and the cycle property (Col. 3, line 62-Col. 4, line 2).
They do not teach that the current collector comprises a current collector coated with a polymer film.
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material 
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have coated a copper foil with a carbon precursor resin (first carbon precursor resin) and then to have applied the mixture comprising the second carbon precursor and silicon particles followed by carbonizing the first and second carbon precursors so as to form the active layer and a carbon layer on the copper foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil with a resin followed by carbonizing the resin to form a carbon layer claim 3, to provide improved adhesion between the layers, improve the efficiency of the process by requiring only one pyrolysis step, and providing the desired and predictable result of forming the first carbon layer on the current collector as suggested by Ariga and the active layer containing silicon particles in a continuous carbon phase as desired by Suzuki.
Suzuki in view of Ariga do not teach the thickness of the first precursor.

From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to provide a carbon layer in the range of 0.2 to 5 microns because Kim indicates that such a thickness is desirable for forming a carbon layer onto a current collector such that it will be expected to provide the desired and predictable result of providing a suitable carbon layer thickness for improving the adhesion of the active layer to the current collector. According to MPEP 2144.05, “in the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, from the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the first carbon precursor to be within the range of claims 1 and 15 so as to provide a carbon layer having a thickness suitable for improving the adhesion of the active layer to the current collector while also providing a layer having a desirable conductivity because Kim indicates that there is a balance between conductivity and adhesion when forming an adhesion layer containing carbon between a current collector and an active material layer. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Suzuki in view of Ariga and Kim do not specifically teach that the carbon of the first carbon precursor partially diffuses into the transition element in the current collector during the pyrolyzing of the first carbon precursor. 
Suzuki further teaches sintering (pyrolyzing) the organic material that turns to carbonaceous material (i.e. binder) at a temperature ranging from 400-1400, °C, 800-1200°C, or more preferably 700-850°C (Col. 4, line 57-Col. 5, line 2, and Col. 6, line 40-Col. 7, line 5). They also provide an example of a sintering temperature of 800°C (Col. 8, lines 36-51).

	From the teachings of Tour, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in the process of Suzuki in view of Ariga and Kim carbon from the first carbon precursor will also diffuse into the copper current collector because Tour indicates that when heating a polymer on a copper surface to a temperature overlapping the range used by Suzuki in view of Ariga and Kim for pyrolysis the solid carbon sources decompose and diffuse to the backside of a copper foil to form graphene, such that when pyrolyzing the first carbon precursor of Suzuki in view of Ariga and Kim the carbon is also expected to diffuse into the copper current collector since it is heated to a temperature at which Tour indicates this occurs. 
Further, Suzuki teaches using binders, i.e. carbon precursors, such as phenol-formaldehyde resin, epoxy resin, polyimide resin, etc. (Col. 6, lines 6-20). They teach sintering (pyrolyzing) the organic material that turns to carbonaceous material (i.e. 
Ariga teaches using a carbon precursor resin where the resin can be a phenol resin or the like and where the carbon material is amorphous carbon (0001, 0010, and 0015). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same material for the first and second precursor and to have heated the precursors at a temperature ranging from 400-1400°C, 800-1200°C, or 700-850°C because Suzuki provides materials that form amorphous carbon under heat treatment and Ariga desires materials that form amorphous carbon under heat treatment where they both indicate that phenolic resins are suitable, and Suzuki indicates that a sintering or pyrolysis temperature ranging from 400-1400°C, 800-1200°C, or 700-850°C is suitable for forming the carbon phase such that it will be expected to provide the first carbon layer on the current collector and the continuous carbon phase containing the silicon particles while ensuring that the materials pyrolyze together at the same temperature for more efficient processing. Therefore, in the process of Suzuki in view of Ariga, Kim, and Tour, the pyrolysis temperature for the first and second carbon precursors will be within the ranges of claims 5-7 and overlap the range of claims 4, 8 and 9, where the same precursor is used for the first and second precursor, i.e. they will be chemically the same as required by claim 16.

Since Suzuki in view of Ariga, Kim, and Tour suggest pyrolyzing the first carbon precursor at a temperature either within or overlapping the ranges of claims 4-9 and they teach using the same current collector material as required by instant claim 26, which is a transition metal element, the pyrolyzing the first carbon precursor is also expected to cause the pyrolyzed carbon to diffuse into the current collector as required for claim 2 and as suggested by Tour. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 10, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches that the retention of the binder after sintering is preferably not lower than 5% by weight, more preferably 10% by weight or higher (Col. 4, lines 25-32). They teach that the retention is represented by the ratio of the weight after heat treatment to the weight before heat treatment (Col. 4, lines 25-32). They teach that when the retention is 5% by weight or higher, contact resistance between the sintered material and the current collector can be decreased and provides high capacity and good cycle properties (Col. 4, lines 25-32 and Col. 14, lines 15-17). They provide examples where the binder retention was 25 wt% (Col. 13, lines 22-25). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the first carbon precursor one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 11, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Ariga, Kim, and Tour suggest using the same precursor for the first and second precursor such that the first precursor will comprise a binder such as phenol-formaldehyde or polyimide.
Regarding claim 13, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Ariga further teaches that the carbon precursor resin is coated on the copper foil surface by spray coating of a resin solution before thermal 
Regarding claim 14, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material that turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the coating containing the second carbon precursor is dried before sintering. 
From the teachings of Suzuki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga, Kim, and Tour to have deposited the first precursor using a solution method to apply the first precursor to the current collector and then to have dried the material to provide a coated film prior to pyrolyzing because Suzuki indicates that a carbon precursor is suitably applied to a current collector using solution phase methods where it is desirable to dry the material to provide a coated film before sintering such that it will be expected to provide the predictable and desirable result of forming a carbon precursor film on the current collector that is ready to be pyrolyzed for forming a carbon layer. It is noted that while Suzuki includes silicon particles in the solvent deposition of the second precursor, since it is not desirable to include silicon particles in forming the first precursor layer since only carbon is desired, it would have been obvious to a person having ordinary skill in Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 18, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (binder), and a solvent (Col. 6, lines 49-57), such that the mixture is 
Regarding claim 19, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches producing the anode by applying a coating solution containing the organic material the turns to carbonaceous material through heat treatment (binder), solvent, and silicon powder (Col. 6, lines 49-67), such that the mixture containing the second precursor and silicon particles is deposited using a solution method. They teach that a coated film is formed by drying to remove the solvent and sintering the coated film (Col. 6, lines 49-67), such that the mixture containing the second carbon precursor is dried before sintering or pyrolyzing.
Regarding claims 20, 25, and 26, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches that the current collector is a metal such as copper (Col. 5, lines 22-29). Ariga teaches that the negative electrode current collector is made of a copper foil whose surface is coated with carbon (0009). Therefore, in the process of Suzuki in view of Ariga, Kim, and Tour the current collector comprises a transition element, i.e. copper, such that it will comprise a layer comprising a transition element on at least one side of the current collector with the first carbon precursor on the at least one side of the current collector.  
Regarding claim 27, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257,191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Ariga, Kim, and Tour renders the range of instant claim 27 obvious.
Regarding claim 28, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (abstract).
Regarding claims 29-31, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1, where they provide a first electrode formed by the method of claim 1. Suzuki teaches that the electrode formed using the method of claim 1, i.e. the first electrode is an anode (abstract). Suzuki further teaches providing a cathode (second electrode) and an electrolyte or electrolytic solution to form a lithium secondary battery, i.e. an electrochemical cell (abstract, Col. 4, lines 42-46, and Col. 8, lines 33-67). Therefore, Suzuki in view of Ariga, Kim, and Tour provides a battery as an electrochemical device using the method of claim 29.
 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga, Kim, and Tour as applied to claim 1 above, and further in view of Wang, US 2009/0136809 A1 and Hama, US 2010/0193748 A1.
Regarding claim 12, Suzuki in view of Ariga, Kim, and Tour suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as phenol-formaldehyde resin or polyimide (Col. 6, lines 6-14). As discussed above for claim 16, Suzuki in view of Ariga, Kim, and Tour suggest using the same 
	They do not teach that the precursor is a polyimide precursor.
	Wang teaches a process for producing porous carbon foam composites and activated carbon/carbon (AC/C) composites from polyimide precursors, activated carbon powder, and optionally carbon fiber and other additives (abstract). They teach that the composites may be used for carbon electrodes in electrochemical capacitors (abstract). They teach that the carbon phase of the porous carbon foam composite is derived from the polyimide precursor in the carbon composite (0019). They teach preparing the composite by mixing a polyimide precursor powder, activated carbon powder, and optionally carbon fibers, compressing the mixture to form a monolith, and subjecting the compressed monolith to pyrolysis at temperatures in the range of approximately 700-3000°C (0025). They teach that the polyimide precursor used in the process may comprise monomers of aromatic dianhydrides, aromatic diamines, and optionally aromatic polyamines (0026). Therefore, Wang teaches pyrolyzing a polyimide precursor to provide a carbon phase of a composite material.
	Hama teaches a conductive paste that includes a conductive particulate, a metal capture agent, and a polyimide precursor solution (abstract). They teach that the polyimide precursor solution preferably includes a diamine or its derivative and a tetracarboxylic acid dianhydride or its derivative (0016). They teach that suitable diamines include para-phenylene diamine (PPD), i.e. p-phenylene diamine (0026), i.e. an aromatic diamine due to the p-phenylene group. They teach that suitable tetracarboxylic acid dianhydrides include pyromellitic acid dianhydride (PMDA) and biphenyl tetracarboxylic acid dianhydride (BPDA) (0027), i.e. aromatic dianhydrides. 
	From the teachings of Wang and Hama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga, Kim, and Tour to have used polyimide precursors such as PMDA/PPD or BPDA/PPD as the carbon precursor sources because Wang indicates that polyimide precursors are suitable for forming a carbon phase by pyrolyzing and Hama indicates that mixtures of PMDA/PPD (PMDA/PDA in claim 12) and BPDA/PPD (BPDA/PDA in claim 12) are polyimide precursor mixtures such that it will be expected to provide the desired and predictable result of forming a carbon material through pyrolysis as the carbon layer of the carbon coated current collector. 

Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered. 
In light of the amendments to claims 5-9, the previous 112(b) rejections are withdrawn. A new 112(d) rejection has been made over claim 20 in light of the amendment to claim 1. 
Regarding Applicant’s arguments over the features newly added to claim 1, as discussed above, Suzuki teaches that the current collector comprises copper, i.e. a transition element. Further, Tour is relied upon for the indication that pyrolyzing a carbon material at the temperature range suggested by Suzuki will result in carbon diffusing into copper such that the process of Suzuki in view of Ariga, Kim, and Tour 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718